FISHER, Associate Judge,
dissenting:
“[T]he excited utterance exception is just that — an exception to the hearsay rule, and it should not be construed so broadly that it renders the hearsay rule ineffectual.” State v. Branch, 182 N.J. 338, 865 A.2d 673, 690 (2005) (emphasis in original). “Over the years, some of our cases have imported a measure of flexibility into the admissibility calculus of spontaneous exclamations and excited utterances, but the fundamentals of the doctrine have remained intact.” Odemns v. United States, 901 A.2d 770, 778 (D.C.2006). On this record, I conclude that Mr. Brown’s utterances were neither spontaneous nor excited, and they should have been excluded.
I. Governing Principles
To satisfy the spontaneous (or excited) utterance exception, the proponent of the evidence must show:
(1) the presence of a serious occurrence which causes a state of nervous excitement or physical shock in the declarant, *137(2) a declaration made within a reasonably short period of time after the occurrence so as to assure that the declarant has not reflected upon his statement or premeditated or constructed it, and (3) the presence of circumstances, which in their totality suggest spontaneity and sincerity of the remark.
In re L.L., 974 A.2d 859, 863 (D.C.2009) (quoting Odemns, 901 A.2d at 776). All “three factors ... must be established before a statement may be admitted” under the exception. Lewis v. United States, 938 A.2d 771, 775 (D.C.2007) (emphasis added); see Simmons v. United States, 945 A.2d 1183, 1187 (D.C.2008) (“the proponent of evidence offered as an excited utterance must show” three factors) (emphasis added).
This hearsay exception is premised on the theory that
under certain external circumstances of physical shock, a stress of nervous excitement may be produced which stills the reflective faculties and removes their control, so that the utterance which then occurs is a spontaneous and sincere response to the actual sensations and perceptions already produced by the external shock. Since this utterance is made under the immediate and uncontrolled domination of the senses, ... the utterance may be taken as particularly trustworthy^]
6 Wigmore, Evidence § 1747 at 195 (Chadbourn Rev.1976); Guthrie v. United States, 92 U.S.App.D.C. 361, 364, 207 F.2d 19, 22 (1953) (same); Beausoliel v. United States, 71 App.D.C. 111, 113-14, 107 F.2d 292, 294-95 (1939) (same); see 2 McCormick, Evidence § 272 at 255 (6th ed.2006) (“rationale for the exception lies in the special reliability that is furnished when excitement suspends the declarant’s powers of reflection and fabrication”); Odemns, 901 A.2d at 777 n. 6 (quoting United States v. Edmonds, 63 F.Supp. 968, 971 (D.D.C.1946)) (declarations “made while the spell endures are uncontrolled” and are “practically reflex actions”). Accordingly, we have observed that “the earmarks of an excited utterance [are] spontaneity, lack of reflection or forethought, [and] a reflexive response to a traumatic event[.]” Clarke v. United States, 943 A.2d 555, 558 (D.C.2008).
II. Mr. Brown’s Statements Were Not Excited Utterances
A. Lack of Excitement
There is no doubt that this brutal assault was a “serious occurrence.” See generally Lyons v. United States, 683 A.2d 1080, 1083 (D.C.1996) (collecting cases). But that is not enough; as noted above, the first element of our test for admissibility has two parts. To satisfy this element, there must also be “evidence that the de-clarant was highly distraught and in shock at the time the statement was uttered .... ” Alston v. United States, 462 A.2d 1122, 1127 (D.C.1983); accord, (Damon) Smith v. United States, 26 A.3d 248, 258 (D.C.2011). Here, however, Mr. Brown did not exhibit a “state of nervous excitement as a result of the event.” (Raphael) Smith v. United States, 666 A.2d 1216, 1222 (D.C.1995).
None of Mr. Brown’s neighbors described him as excited, stunned, surprised, or agitated when he said, “Tony.”1 Indeed, *138although this was probably his first opportunity to tell anyone what happened, Mr. Brown did not blurt out the name “Tony.” Instead, Ms. Johnson first asked Mr. Brown, “are you all right? You okay? How are you feeling?” In response, he told her “very plainly” that “I ain’t doing so good.”2 Once Ms. Johnson determined that someone had called an ambulance, she told Mr. Brown: “Just keep talking to me,” “[everything is going to be all right, and the ambulance is on [its] way[.]” Ms. Johnson also asked Mr. Brown, “what happened?” He replied, “I don’t know.” Then she said, “Who did this to you?” At that point, “he responded with ‘Tony.’ ”
To be sure, our governing case law speaks of “a state of nervous excitement or physical shock,” and Ms. Johnson, a medical professional, stated that Mr. Brown “looked like he was in shock.” However, we have cautioned that the requirements of this hearsay exception “cannot be avoided by rote recitations that the declarant was upset or excited or afraid,” Odemns, 901 A.2d at 777, and the same may be said about uncritical use of the term “shock.” The “medical term ‘shock’ and the legal concept of an ‘excited utterance’ are not synonymous. The sheer fact that an individual may medically be in shock when he makes a statement does not demand that his statement be legally recognized as an ‘excited utterance.’ ” Marquez v. State, 890 P.2d 980, 984-85 (Okla.Crim.App.1995); see also Silver Seal Products Co. v. Owens, 523 P.2d 1091, 1096 (Okla.1974) (comparing general and medical definitions of shock and concluding that the “imprecise use of the term has brought confusion into our case law concerning res gestae statements”).
Shock, in the medical sense, means “a sudden disturbance of mental equilibrium” or “a condition of acute peripheral circulatory failure due to derangement of circulatory control or loss of circulating fluid. It is marked by hypotension [decreased blood pressure], coldness of the skin, usually tachycardia [feeble rapid pulse], and often anxiety.” DoRland’s Illustrated Medioal DiCtionary 1197 (26th ed.1981). Here, of course, the evidence showed that Mr. Brown had lost a massive amount of blood. Dr. Street, the trauma surgeon at the Washington Hospital Center, testified that Mr. Brown was “in shock, meaning he had low blood pressure” — not that he was shocked in the sense contemplated by the excited utterance exception.
B. Time to Reflect
The passage of time is equally, if not more, problematic. This “hearsay exception was ... intended to apply to situations in which the declarant was so excited by the precipitating event that he or she was still ‘under the spell of its effect.’ ” Odemns, 901 A.2d at 777 (quoting Edmonds, 63 F.Supp. at 971). Thus, while *139“the time element is not controlling, it is of great significance,” Alston, 462 A.2d at 1127, “because it assures that the declar-ant has not reflected or premeditated or constructed the statement[.]” Reyes, 933 A.2d at 790 (citing Alston, 462 A.2d at 1127).3 As the time interval expands, on the other hand, the opportunity for reflection increases and the likelihood of spontaneity decreases.
Here, the government could not establish that the assault occurred fewer than five hours earlier. Thus, this case is “hardly [one] in which the out-of-court statement was made ‘immediately upon the hurt received’ ” or “so soon after the [serious occurrence] that the victim had no opportunity to reflect.” Odemns, 901 A.2d at 779 (internal quotation marks and citations omitted).
The majority responds to this problem by positing a different, more recent, startling event — when Mr. Brown was “nudged into consciousness,” saw Ms. Johnson staring into his eyes, and heard his neighbors screaming. This reasoning ignores the fact that, to be admissible under the excited utterance exception, the statement must relate to and illuminate the serious occurrence which caused the excitement.4 Contrary to the majority’s suggestion, it is not enough that “a later startling event may trigger associations with an original trauma....” Ante at 133 n. 5 (citation omitted). This court has “never held that the declarant’s thinking about a traumatic event is sufficient to trigger an excited utterance.” In re L.L., 974 A.2d at 864 (emphasis in original).
A related, but important, problem is that we have no information about Mr. Brown’s mental state from the time of the assault until he made the declarations. We do not know, for example, whether he was unconscious for most of the time, and the government did not present expert testimony about whether such serious injuries would necessarily suspend his capacity for reflection. See United States v. Kearney, 136 U.S.App.D.C. 328, 333 n. 11, 420 F.2d 170, 175 n. 11 (1969) (“[W]hat must be taken into account is not only the length of the intervening time period but also an assessment of the declarant’s activities and attitudes in the meanwhile_”); 2 MoCor-mick, Evidenoe § 272 at 258 (“[W]here the time interval between the event and the statement is long enough to permit reflective thought, the statement will [generally] be excluded in the absence of some proof that the declarant did not in fact engage in a reflective thought process.”).
C. Lack of Spontaneity
Finally, the totality of circumstances does not suggest the spontaneity of the remarks.5 Although the fact that Mr. *140Brown’s “statements ... were made in response to inquiry is not decisive, ... that fact is entitled to consideration.” Beausoliel, 71 App.D.C. at 114, 107 F.2d at 295; see 2 McCormick, Evidence § 272 at 258 (“Although not grounds for automatic exclusion, evidence that the statement was made in response to an inquiry ... is an indication that [it] was the result of reflective thought. Where the time interval permitted such thought, [these] factors might swing the balance in favor of exclusion”). Moreover, Mr. Brown’s response to the question, “who did this to you,” came after he answered other questions “very plainly.” When we factor into our analysis of the three elements the fact that someone asked about and yelled for “Tony” just before Mr. Brown first uttered that name, the overall “trustworthiness of the utterances was somewhat speculative and marginal, at best.” Alston, 462 A.2d at 1128 (quotation marks omitted).
The government now claims that “[e]ven if Mr. Brown had been conscious for up to five hours between the assault and his statement,” he still “lacked the ability to reflect during the time period, because [he] was undeniably in great pain.” This argument is based upon a crucial, but untested, assumption-that pain necessarily deprived Mr. Brown of “the ability to reflect during the time period....” I believe this is a matter to be established, not merely assumed.
Some of our precedents have emphasized that the victim was suffering from great pain at the time of the utterance, but they have treated pain as part of the totality of the circumstances, not as a substitute for more comprehensive analysis. In other words, there is no blanket rule for dealing with pain in this context. In some cases involving “external circumstances of physical shock, a stress of nervous excitement may be produced which stills the reflective faculties and removes their con-trol_” Beausoliel, 71 App.D.C. at 113, 107 F.2d at 294. On other occasions, grave and painful injuries may be severely debilitating and have a dulling effect upon the mind.
Two cases involving pain appear to help the government. In Harris v. United States, 373 A.2d 590, 593 (D.C.1977), we upheld the admission of a statement made in the emergency room approximately two hours after a shooting, emphasizing that “there was testimony that [the declarant] was in a great deal of pain, and that it was an effort for him to talk.” We held that the trial court had not erred in concluding that the victim “was substantially and predominantly under the influence of the trauma ...” when he spoke. Id.
Because of the brevity of discussion in Harris, it is difficult to meaningfully compare that case to ours. Among other things, the court thought it important that there “was little time or opportunity” for the declarant to reflect, as the police arrived “shortly []after” the attack and the victim made the remarks within two hours. We concluded, in light of the circumstances, “that his statement was spontaneous.” 373 A.2d at 591, 593. The court also emphasized that the declarant “was supplying raw data for analysis rather than giving any conclusions or pointing a finger at any particular individual,]” which helped “insure the reliability of the admitted statements.” Id. at 593 & n. 9 (citing Kearney, 136 U.S.App.D.C. at 333, 420 F.2d at 175). Mr. Brown’s statements, by contrast, have been treated as an accusation.
*141In Guthrie, 92 U.S.App.D.C. at 363-65, 207 F.2d at 21-23, the victim’s statement was admitted although as many as eleven hours may have passed after the initial assault. In that case, the court focused on whether the statement “was made during a period of nervous stress and shock caused by physical violence.... ” Id. at 364, 207 F.2d at 22 (emphasis added). There was testimony that the victim was at times incoherent and “in a dazed or semi-conscious condition” and “appeared to be in great pain[.]” Id. at 365, 207 F.2d at 23. The victim herself “said she was in terrific pain and screamed as she was carried to an ambulance.” Id. at 363, 207 F.2d at 21.
Another case involving pain provides an instructive contrast to the present record. In United States v. Glenn, 154 U.S.App.D.C. 61, 63-65, 473 F.2d 191, 193-95 (1972), the declarant, who “made her statement only minutes after she was fatally stabbed[,]” was “moan[ing] or groan[ing] as though she were in pain[,]” “gasping for breath, and about to lapse into unconsciousness .... ” She “appeared as though she was trying to scream but could not get enough breath[,]” and repeated, “Help me. Help me. He did it.” Id. Another witness stated the declarant “was excited, appeared to be looking for help, and was gasping for breath.” Id. A doctor testified about when the stabbing probably occurred and “concluded that [she] was in pain from her wounds[.]” Id. The circuit court decided that “[h]er situation was not conducive to detached reflection and deliberation; on the contrary the only reasonable conclusion from the uncontradicted proof is that when she spoke she was in the grip of high excitement.” Id. at 65, 473 F.2d at 195.6
Here, neither Mr. Brown’s actions, nor his words, nor his tone of voice exhibited the stress of nervous excitement. There was ample time for reflection and no expert testified that Mr. Brown’s injuries caused a level of pain that precluded deliberation.7 The statement did not escape his lips as soon as he saw his neighbors. Nor was it even volunteered.
In sum, the trial court erred in admitting the statements as excited utterances. Because the decedent’s statements “were the only direct evidence presented which identified appellant as the assailant, we cannot say that the admission [of these utterances] did not substantially sway the judgment of the jury in its deliberations.” Alston, 462 A.2d at 1129 (citing Kotteakos v. United States, 328 U.S. 750, 765, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946)). I respectfully dissent.

. Cf. Reyes v. United States, 933 A.2d 785, 790 (D.C.2007) (declarant, who had escaped a robbery/kidnaping minutes before making challenged statements, was "bleed[ing] profusely” and 'Very upset, highly agitated, scared” and "was rambling off several things at once in a very agitated tone of voice”); Price v. United States, 545 A.2d 1219, 1221 (D.C.1988) ("Sounding as if she was in tears, *138[declarant] blurted out [challenged statement] and kept repeating the words.”).
The paramedic’s trial testimony that Mr. Brown was "emotional,” "in pain,” and in "distress” in the ambulance described his mental state after he made the statements to his neighbors. Our focus must be on his condition “at the time the statement was uttered[,]” Alston, 462 A.2d at 1127, and the best evidence of that is the testimony of his neighbors-particularly Ms. Johnson.


. Cf. Bryant v. United States, 859 A.2d 1093, 1100 (D.C.2004) (“As soon as [declarant] made eye contact with [an officer, she] exclaimed that she had been kidnapped and raped. [The officer] described her as 'crying, shaking, [and] very distraught[.]' ”); Lewis, 938 A.2d at 773-74 (declarant was bleeding from "multiple lacerations” and "excited,” "crying,” "agitated,” and "very, very upset,” when officer saw her within minutes of assault; the "first thing she kept [repeating], even before [he] could [ask] if she needed help or not, [was] he was trying to kill me”).


. See Jones v. United States, 829 A.2d 464, 469 (D.C.2003) ("[The] hearsay exception for spontaneous exclamations applies where the ‘utterance is made under the immediate and uncontrolled domination of the senses,’ " so it "may be taken as particularly trustworthy.”) (emphasis added) (quoting Beausoliel, 71 App.D.C. at 113-14, 107 F.2d at 294-95); (Raphael) Smith, 666 A.2d at 1223 ("The critical factor is that the declaration was made within a reasonably short period of time after the occurrence so as to assure that the declarant has not reflected upon his statement or premeditated or constructed it.”) (citations and internal quotation marks omitted).


. See (Raphael) Smith, 666 A.2d at 1223 (trial court properly admitted statement to 911 operator as an excited utterance after determining that victim’s "excited state was caused by the shock of being robbed at gunpoint,” rather than by discussing the robbery with his mother, who insisted that he call 911).


. Cf. Simmons, 945 A.2d at 1189-90 ("totality of the circumstances reasonably suggests that the elderly declarant’s remarks were ‘a spontaneous reaction to the exciting event, rather than the result of reflective thought' ” where speaker was "agitated and distressed in the immediate aftermath [about fifteen minutes] *140of a shocking and frightening shooting, and he blurted out his concerns before the commotion subsided to a total stranger who had only asked him if he was ‘okay’ ") (quoting Randolph v. United States, 882 A.2d 210, 217 (D.C.2005)).


. Although there are additional ways of distinguishing our current case from Harris, Guthrie, and Glenn, I make no claim that all of our case law can be neatly harmonized.


. See State v. Ruelas, 174 Ariz. 37, 846 P.2d 850, 852, 854-55 (App.1992) (victim’s statement, made an hour and a half after fatal stabbing was not admissible where victim was "alert and awake, but appeared to be in considerable pain” and "was having some trouble breathing”; “There was no other evidence offered to show the mental state of the victim. Nothing in the record indicates that the victim was nervous, excited, or in shock.”).